        Case 2:19-cv-01971-RDP Document 1 Filed 12/06/19 Page 1 of 14                     FILED
                                                                                 2019 Dec-06 AM 11:41
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

STEVE BUSBY, DANNY WEST,                       )
CHRIS TYRA, and JOHN TYRA                      )
on behalf of themselves and                    )
all others similarly situated,                 )
                                               )
      Plaintiffs,                              )
                                               )
v.                                             )     Civil Action No.:
                                               )
FLOWERS FOODS, INC.,                           )
FLOWERS BAKERIES, LLC, and                     )
FLOWERS BAKING CO. OF                          )
BIRMINGHAM, LLC,                               )     JURY DEMAND
                                               )
      Defendants.                              )

                                   COMPLAINT

      Plaintiffs, Steve Busby, Danny West, Chris Tyra, and John Tyra, on behalf

of themself and other similarly situated individuals, allege the following Complaint

against Defendants Flowers Foods, Inc., Flowers Bakeries, LLC and Flowers

Baking Co. of Birmingham, LLC, pursuant to 29 U.S.C. §201 et seq., the Fair

Labor Standards Act (FLSA).

                          JURISDICTION AND VENUE

      1.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §

1331, as it arises under the laws of the United States.

      2.     Defendants are subject to personal jurisdiction in this district as they

regularly do business in the State of Alabama. At all times relevant to this case,

Defendants were and have been an enterprise engaged in commerce as defined by

§203(s)(1) of the Act.


                                           1
        Case 2:19-cv-01971-RDP Document 1 Filed 12/06/19 Page 2 of 14



      3.     Venue is proper in this district pursuant to 28 U.S.C. §1391© as

Defendants are a corporation whose contacts with the State of Alabama as alleged

above are sufficient to establish personal jurisdiction in Alabama.

                                     PARTIES

      4.     Plaintiff Steve Busby (“Busby”) is a resident of the State of Alabama.

Busby was employed by Defendants as a Distributor between 2004 and 2017. The

services performed by Busby and others similarly situated were a necessary and

integral part of and essential to Defendants’ business needs.

      5.     Plaintiff Danny West (“West”) is a resident of the State of Alabama.

Busby was employed by Defendants as a Distributor between 2013 and 2018. The

services performed by West and others similarly situated were a necessary and

integral part of and essential to Defendants’ business needs.

      6.     Plaintiff John Tyra is a resident of the State of Alabama. John Tyra

was employed by Defendants as a Distributor in 2017. The services performed by

John Tyra and others similarly situated were a necessary and integral part of and

essential to Defendants’ business needs.

      7.     Plaintiff Chris Tyra is a resident of the State of Alabama. Chris Tyra

was employed by Defendants as a Distributor from 2004-2006 and then again in

2017. The services performed by Chris Tyra and others similarly situated were a

necessary and integral part of and essential to Defendants’ business needs.

      8.     Flowers Foods, Inc. (“Flowers Foods”) is a Georgia corporation doing

business in Alabama.     Flowers Foods was Plaintiffs’ employer as that term is

defined under the FLSA.


                                           2
        Case 2:19-cv-01971-RDP Document 1 Filed 12/06/19 Page 3 of 14



      9.     Flowers Bakeries, LLC (“Flowers Bakeries”) is a corporation doing

business in the State of Alabama, including the Northern District of Alabama.

Flowers Bakeries is an operating subsidiary of Flowers Foods, Inc. Flowers

Bakeries, through its subsidiaries, hire individuals, whom it misclassifies as

independent contractors, to deliver and stock bakery and snack food products. At

all times relevant herein Flowers Bakeries was Plaintiffs’ “employer” as that term

is defined under the FLSA.

      10.    Flowers Baking Co. of Birmingham, LLC (“Flowers Birmingham”) is

a corporation doing business in the State of Alabama, including the Northern

District of Alabama. Flowers Birmingham hires individuals, whom it misclassifies

as independent contractors, to deliver and stock bakery and snack food products.

At all times relevant herein Flowers Birmingham was Plaintiffs’ “employer” as

that term is defined under the FLSA.

      11.    Flowers Foods, Flowers Bakeries and Flowers Birmingham are

hereafter referred to collectively as “Defendants” or “Flowers.” These Defendants

are Plaintiffs’ and others similarly situated individuals’ joint employers and/or an

integrated enterprise.

            VIOLATION OF THE FAIR LABOR STANDARDS ACT

      12.    Plaintiffs and other similarly situated individuals were classified by

Defendants as a Distributors. Plaintiffs and others similarly situated delivered and

stocked bakery and snack food products manufactured or sold by Defendants.

Plaintiffs and others similarly situated operated out of distribution centers run by

Defendant Flowers Birmingham.


                                         3
           Case 2:19-cv-01971-RDP Document 1 Filed 12/06/19 Page 4 of 14



      13.      Flowers Birmingham is a subsidiary of Flowers Bakeries and Flowers

Foods. Defendants have multiple warehouses located in Alabama and Mississippi

from which Distributors pick up Defendants’ products for distribution to

customers. Flowers Birmingham oversees distribution of Defendants’ product in

parts of Alabama and Mississippi.

      14.      The Plaintiffs and others similarly situated were Aemployees@ of

Defendants as defined by '203(e)(1) of the FLSA, and worked for Defendants

within the statutory time limits of this case.

      15.      Plaintiffs and other similarly situated individuals regularly worked in

excess of 50 hours per week and did not receive overtime compensation for hours

worked in excess of 40 per week.

      16.      Defendants improperly classified Plaintiffs and other similarly

situated    individuals   as   independent       contractors,   thereby   denying   them

compensation and benefits provided by the FLSA.

      17.      Defendants are an enterprise engaged in commerce or in the

production of goods for commerce as defined by '203(s)(1) of the FLSA.

      18.      Defendants were an Aemployer@ of the Plaintiffs as defined by

'203(d) of the FLSA.

      19.      Defendants are joint employers and/or an integrated enterprise.

      20.      This action is brought pursuant to the FLSA, 29 U.S.C. §201 et seq.

and the collection action provision of the Act found at Section 216(b) for equitable

and injunctive relief and to remedy violations of the wage provisions of the FLSA




                                             4
        Case 2:19-cv-01971-RDP Document 1 Filed 12/06/19 Page 5 of 14



by Defendants which have deprived the Plaintiffs, as well as others similarly

situated to the Plaintiffs, of their lawful wages.

      21.    This action is brought to recover unpaid compensation owed to

Plaintiffs and all current and former “Distributors” of Defendants working in the

geographical area covered by Flowers Birmingham, who are similarly situated to

Plaintiffs pursuant to the FLSA. Defendants have had and continue to have a

uniform policy and practice of misclassifying its employees as independent

contractors and requiring them to work over 40 hours per week without overtime

compensation.

      22.    The named Plaintiffs, along with current and former employees of

Defendants, who were classified as Distributors and working within the

geographical area covered by Flowers Birmingham are similarly situated in that

they had substantially similar job requirements, pay provisions, and were subject to

Defendants’ common practice, policy, or plan of controlling their daily job

functions.

      23.    There are numerous other current and former similarly situated

employees of Defendants who were classified as Distributors and performed

services in the geographical area covered by Flowers Birmingham and have been

improperly compensated in violation of the FLSA.          These individuals would

benefit from the issuance of court supervised notice of the present lawsuit and the

opportunity to join the present lawsuit. Those similarly situated employees are

known to Defendants and are readily identifiable by virtue of Defendant’s payroll

and employment records.


                                            5
          Case 2:19-cv-01971-RDP Document 1 Filed 12/06/19 Page 6 of 14



         24.   Defendants Flowers Foods and Flowers Bakeries, by and through their

subsidiary Flowers Birmingham, manufactures, sells, and distributes bakery and

snack products to retail customers using a centralized network of communication,

distribution and warehouse facilities.

         25.   Distributors, such as Plaintiffs and others similarly situated, reported

to a warehouse, loaded Defendants’ product, delivered and stocked Defendants’

product at Defendants’ retail customers.

         26.   Flowers Birmingham, through its management employees including

Branch Sales Managers and warehouse supervisors determined the routes

Distributors drive, type and qualities of goods delivered, prices at which the goods

would be sold to retailers, and the retailers who are serviced within Distributors’

route.

         27.   Distributors ability to generate new business or increase profits was

either limited or non-existent due to the degree of control that Defendants

exercised over Distributors’ activities.

         28.   Plaintiffs and others similarly situated were required to work

exclusively for Defendants and to distribute only Defendants’ product.

         29.   Defendants exercised substantial or complete control over Plaintiffs’

and others similarly situated delivery schedules, routes, product types, product

prices, product quantities, displays and shelf space.

         30.   Defendants marketed their bakery and snack products to retailers,

including grocery stores, convenience stores, and restaurants. Defendants

negotiated with the retailers to set virtually all terms of the relationship including:


                                            6
        Case 2:19-cv-01971-RDP Document 1 Filed 12/06/19 Page 7 of 14



             a.     wholesale and retail prices for products;

             b.     service and delivery agreements;

             c.     shelf space to display products;

             d.     product selection;

             e.     promotional pricing for products;

             f.     marketing and promotional materials for products;

             g.     print advertisements in retailers’ newspaper ads;

             h.     dates of delivery;

             I.     what product is to be picked up and delivered;

             j.     locations for delivery and servicing;

             k.     ability to change orders placed by Plaintiffs; and

             l.     right to discipline Plaintiffs.

      31.    Defendants negotiated and agreed with certain retailers and fast food

restaurants to manufacture and distribute the retailer’s store brand (or private label)

bread products.

      32.    Defendants negotiated the above terms for fresh-baked bread and

snack products (which were distributed by Plaintiffs and members of the collective

classes) at the same time as it negotiated terms for its shelf-stable snack products

(which were not distributed by Plaintiffs). The result was that Distributors’ job

duties and ability to earn income was tied directly to the sale and promotion of

products outside of their control.




                                            7
        Case 2:19-cv-01971-RDP Document 1 Filed 12/06/19 Page 8 of 14



      33.    Plaintiffs and others similarly situated were required to strictly follow

Defendants’ instructions and adhere to the pricing, policies, and procedures

negotiated between Defendants and the retailer-customers.

      34.    Distributors placed Defendants’ products on the retailer-customer’s

shelves, removed stale or rejected product, and organized the retailer-customer’s

display shelf. If Defendants were running a sale or promotion, the Distributor also

constructed and stocked the promotional display. Distributors did not control or

negotiate with the retailer shelf space, product cost or sales, or promotional costs

and materials. Each of these was controlled by Defendants.

      35.    Defendants represented to Plaintiffs and other Distributers that they

would run their businesses independently, have the discretion to use their business

judgment, and have the ability to manage their businesses to increase profitability.

      36.    Contrary to its representations, Defendants denied Plaintiffs and other

Distributors benefits of ownership and entrepreneurial skill by retaining and

exercising the control over key aspects of the job as set forth herein.

      37.    Plaintiffs and all others similarly situated were/are required to accept

Defendants’ conditions of employment or face termination.

      38.    Defendants routinely modified a Distributor’s product orders to

increase the amount of the order. If a Distributor refused the additional product,

Defendants billed the Distributor for the product and deducted the cost from the

Distributor’s wages.

      39.    Defendants required the Distributors to process all transactions

through a hand-held computer it provided to them. The hand held computer


                                           8
        Case 2:19-cv-01971-RDP Document 1 Filed 12/06/19 Page 9 of 14



controls the product prices, maintains customer information, tracks mileage, and

monitors business performance.

      40.    Defendants controlled the Plaintiffs’ and other similarly situated

individuals’ opportunities for profit or loss both by controlling wholesale pricing

and negotiating retail pricing. Specifically, Defendants negotiated the sale of its

products with major retailers. Plaintiffs then delivered the products to store

locations per the agreement between Defendants and the retailer. Plaintiffs lacked

discretion as to what products to distribute to a particular store, whether to run

sales or promotions, how frequently to service stores, and similar discretion that

would allow them to increase (or decrease) the profitability of their work.

      41.    Distributors’ investment in equipment to operate their route was

relatively low. Defendants provided computer equipment administrative support,

warehouse space, advertisements, promotional materials, bakery trays, and

virtually every other business necessity. Defendants arranged for insurance and

vehicle (bread truck) financing on behalf of Distributors and Distributors paid

Defendants for the insurance and vehicle financing through wage deductions.

      42.    Distributors also used their personal, non-bread truck vehicles to

transport Defendants’ products to retailers and complete tasks required by

Defendants multiple times a week.

      43.    The distribution job performed by Plaintiffs and similarly situated

individuals did not require specialized skills.

      44.    Because they were misclassified as non-employees, Plaintiffs and




                                           9
        Case 2:19-cv-01971-RDP Document 1 Filed 12/06/19 Page 10 of 14



others were denied the rights and benefits of employment, including, but not

limited to overtime premium wages.

      45.    During the relevant time period, Plaintiffs worked in excess of 40

hours every week of the year. Plaintiffs are aware of other Distributors who

worked similar hours per week as they did.

      46.    Defendants policies, procedures, contracts and practices are uniform

and applied to all Plaintiffs and those similarly situated.

      47.    Defendants regularly permitted and required the named Plaintiffs and

others similarly situated to work more than 40 hours per week without overtime

compensation.

      48.    Defendants knew that the named Plaintiffs and all similarly situated

individuals performed work that required overtime pay.

      49.    Defendants, therefore, operated under a scheme to deprive these

employees of overtime compensation by failing to properly compensate them for

all time worked.

      50.    Defendants’ conduct was willful and has caused significant damages

to the named Plaintiffs and all similarly situated individuals.

      51.    Defendants have intentionally failed and/or refused to compensate

Plaintiffs and others similarly situated according to the provisions of the FLSA.

      52.    Defendants have been aware of the requirements of the FLSA and of

the Plaintiffs’ actual status as employees. Despite this knowledge, Defendants have

failed to pay Plaintiffs others similarly situated the mandatory lawful overtime

compensation.


                                           10
        Case 2:19-cv-01971-RDP Document 1 Filed 12/06/19 Page 11 of 14



      53.      Defendants have not made a good faith effort to comply with the

FLSA.

    COUNT I: VIOLATIONS OF THE FAIR LABOR STANDARDS ACT

      54.      Plaintiffs re-allege and incorporate by reference each and every

allegation set forth in the preceding Paragraphs.

      55.      Section 206(a)(1) of the FLSA provides in pertinent part:

   Except as otherwise provided in this section, no employer shall employ any
   of his employees who in any work week is engaged in commerce or in the
   production of goods for commerce, for a work week longer than forty hours
   unless such employee receives compensation for his employment in excess
   of the hours above specified at a rate not less than one and one-half times the
   regular rate at which he is employed.

29 U.S.C. § 207(a)(1).

      56.      There are no exemptions applicable to Plaintiffs or others who are

similarly situated.

      57.      For purposes of the FLSA, the employment practices of Defendants

were and are uniform in all respects material to the claims asserted in this

Complaint throughout the portions of United States in which Defendants conduct

business.

      58.      Plaintiffs and other similarly situated individuals regularly worked

more than 40 hours per week, but did not receive overtime pay.

      59.      The services performed by Plaintiffs were a necessary and integral

part of and directly essential to Defendants’ business strategy.

      60.      Plaintiffs and other similarly situated individuals are employees under

the FLSA and Defendants have intentionally misclassified them as independent

contractors.

                                           11
        Case 2:19-cv-01971-RDP Document 1 Filed 12/06/19 Page 12 of 14



      61.     In committing the wrongful acts alleged to be in violation of the

FLSA, Defendants acted willfully in that they knowingly, deliberately, and

intentionally failed to pay overtime premium wages to Plaintiffs and other

similarly situated individuals.

      62.     Defendants have not made a good faith effort to comply with the

FLSA.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs, individually, and on behalf of other similarly

situated Distributors, pursuant to §216(b) of the FLSA, seek the following relief:

      a.      An Order allowing this action to proceed as a Collective Action under

the FLSA and directing notice to any and all similarly situated employees;

      b.      An Order for declaratory and injunctive relief designating the

Plaintiffs and those individuals similarly situated as employees and enjoining

Defendants from pursuing illegal policies, acts, and practices described in this

complaint;

      c.      Judgment declaring the Defendants’ conduct as willful and not in

good faith;

      d.      Judgment awarding Plaintiffs and others similarly situated all unpaid

compensation and benefits, including overtime wages, plus an equal amount of

liquidated damages pursuant to 29 U.S.C. §216(b) and/or pre-judgment interest.

      e.      Plaintiffs’ reasonable attorneys’ fees, including costs and expenses of

this action; and




                                          12
        Case 2:19-cv-01971-RDP Document 1 Filed 12/06/19 Page 13 of 14



      f.     Such other legal and equitable relief to which they may be entitled and

Plaintiffs further demand a trial by struck jury on all issues related to this case.



                                         Respectfully submitted,

                                          /s/ Rocco Calamusa, Jr.
                                         Rocco Calamusa, Jr. (ASB-5324-A61R)
                                         Kevin W. Jent
                                         WIGGINS, CHILDS, PANTAZIS,
                                            FISHER & GOLDFARB, LLC
                                         301 19th Street North
                                         Birmingham, Alabama 35203
                                         Telephone: (205) 314-0500
                                         Facsimile: (205) 314-0545
                                         rcalamusa@wigginschilds.com
                                         kjent@wigginschilds.com

                                         COUNSEL FOR PLAINTIFFS




PLAINTIFFS DEMAND A TRIAL BY STRUCK JURY ON ALL ISSUES
TRIABLE TO A JURY.



                                         /s/ Rocco Calamusa, Jr.
                                         OF COUNSEL




Plaintiffs request this Honorable Court to serve via certified mail upon the
defendants the following: Summons, Complaint.

DEFENDANTS’ ADDRESSES:

Flowers Foods, Inc.
c/o Corporation Service Company, Reg. Agent
40 Technology Parkway South, Ste. 300
Norcross, GA 30092


                                            13
       Case 2:19-cv-01971-RDP Document 1 Filed 12/06/19 Page 14 of 14



Flowers Bakeries, LLC
c/o Corporation Service Company, Reg. Agent
40 Technology Parkway South, Ste. 300
Norcross, GA 30092

Flowers Baking Co. of Birmingham, LLC
c/o Corporation Service Company, Reg. Agent
641 South Lawrence Street
Montgomery, AL 36104



                                   /s/ Rocco Calamusa, Jr.
                                   OF COUNSEL




                                     14
